DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the tether" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2004/0090206). Choi discloses a transporter system comprising: 
a plurality of microtransporters (10,68,70), each including: 
a rigid base structure (24), three wheels (14,16,18) rotatably mounted in the base structure, 
an electric motor (20,22) drivingly connected to one of the wheels, and 
a load support surface (30,32) connected to the base structure; and
 a housing (40) including: 
a storage chamber (figure 1, area for charging the vehicles within the recharge station 40, wherein the area is sized enough to fit at least 2 microtransposters) sized to store a plurality of microtransporters, and 
a passageway (78,80) connecting the chamber to an outside of the housing.
Regarding claim 2, (also for claims 10 and 18 as claim 2 and 3 make most of those claims up), Choi microtransporter have a first charging connector (26,28).
Regarding claim 16, wherein one of the microtransporter gets moved from the housing (see figure 3) and positioning the microtransporter to a location outside of the housing (40, see figure 3), placing a load on the transporter (under the broadest reasonable interpretation a load can be considered to be a pebble placed on top of the transporter) and guiding the microtransporter around the track seen in figure 3.
Regarding claim 17, discharging a plurality of microtransporters from the housing (as the microtransporters leave the housing 40) and; positioning the microtransporters into a preferred pattern (as shown in figure 3) in a preferred location outside the housing (or on the track outside the housing, see figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Miller (US 2015/0028797). Choi fails to explicitly disclose a charging tether having a first end disposed in the storage chamber and having a plurality of second charging connectors complementary to the first charging connectors and selectively engageable with the first charging connector of one of the microtransporters. Miller teaches a charging tether (connector cables 24) having a first end [end attached to housing 12] disposed in a storage chamber [within housing 12] and having a plurality of second charging connectors complementary and selectively engageable with charging connector of one of a plurality devices (para.0061,0062,figs.1,4). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi to have, a charging tether having a first end disposed in the storage chamber and having a plurality of second charging connectors complementary to the first charging connectors and selectively engageable with the first charging connector of one of the microtransporters, based on the teaching of Miller for the purpose of recharging a plurality of microtransporters (one or more devices, Miller'spara.0051). Regarding claim 18, wherein the transporters can leave the housing after charging.


Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi. Choi does not mention color markings on the microtransporters. However, it would be obvious for one of ordinary skill in the art to apply paint or markings on each microtransporter, in order to differentiate each transporter from each other and for the user to have a visual aid to separate each transporter. Regarding claim 8, Choi does not mention that the housing is adapted for mounting in a motor vehicle, however, one of ordinary sill in the art would know that a toy such as the one disclosed by Choi can be transported in a motor vehicle, to include the housing in the apparatus of Choi, in order to carry the apparatus from one place to another one.


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Poulter (US 7011171). Regarding claim 5,  Choi fails to explicitly disclose wherein at least one of the microtransporters further comprises a speaker integrated into the microtransporter. Poulter is in the field of a transporter (robot, Abstract) and teaches a transporter comprising a speaker (device 100 comprises speaker 34, col.11, In60- col.12 , In 26 , fig.10). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi to have at least one of the microtransporter further comprises a speaker integrated into the microtransporter based on the teaching of Poulter for the purpose of facilitating remote control (speaker 34 to receive audio signals from the remote control, Poulter's col.11, In60-col. 12, In26).

Regarding claims 6 and 7, Choi does not mention a camera. However; Poulter discloses a camera (210) and a second camera (201). It would have been obvious for one of ordinary skill in the art to modify Choi to have at least one of the microtransporters further comprise both cameras . 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Difonzo (US 7351066). Regarding claims 13 and 14, Choi does not mention magnets on the first and second charging connectors. However; Difonzo discloses a first connector (110) and a second connector (150) each with an electro magnet (130,170, see Col. 4 lines 3-17) engaging the first connector and charging connector (see Col. 4, lines 3-17). It would have been obvious for one of ordinary skill in the art to modify Choi such that, the first and second charging connectors each have a magnet engaging the first charging connector and the second charging connector, based on the teaching of Difonzo for the purpose of maintaining electrical connection between the connectors.
Regarding claim 15, Choi does not mention that the tether to microtransporter engagement has sufficient strength. However, it would have been obvious for one of ordinary skill in the art to modify Choi by having the connection be made with materials that have high strength since selection of a material on the basis of its suitability for an intended use involves only routine skill in the art, wherein, the motivation for doing so would be to have a secured electrical connection between the microtransporter and the housing to not damage of break the tether.
Allowable Subject Matter
Claims 9,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 9, there was no way to connect the toy passageway to a rear bumper of a car. Regarding claim 19 there was no reason to do a combination to have the tether be sufficiently strong to suspend the microtransporter above the ground from the tether.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611